DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (JP 2012-131184, of record) and further in view of Mito (JP 2007-69745, of record).
As best depicted in Figures 1-4, Taniguchi is directed to a tire construction comprising a carcass 36 that extends between respective beads 18, a pair of sidewalls 16 (crosslinked rubber), a tread 14 (crosslinked rubber), and a single belt layer 22, wherein said belt layer is formed by helically winding a ribbon or tape 40 having cords 42 embedded in a matrix or topping rubber 44 (Paragraphs 22, 24, and 32).  It is further evident from the figures that the topping rubbers in adjacent windings are in contact with one another.  In such an instance, 
Mito, on the other hand, is similarly directed to a tire construction and teaches the use of a thermoplastic elastomer (claimed resin), as opposed to a pure rubber, in a plurality of cord reinforced tire components, including belt layers and belt cover layers.  More particularly, Mito states that the benefits of improved cornering performance and steering stability, for example, can be achieved when using a thermoplastic elastomer (Paragraph 8).  In such an instance, the thermoplastic elastomer has a greater rigidity than pure rubber (see Paragraph 7 of Mito).  One of ordinary skill in the art at the time of the invention would have found it obvious to use a thermoplastic elastomer in the belt layer of Taniguchi, as taught by Mito, for the benefits detailed above.  It is emphasized that given the disclosed relationship between pure rubber and thermoplastic elastomers, it is believed that the claimed relationship between the thermoplastic elastomer in the belt layer, as compared to the rubber in the tread and the sidewall, would be satisfied.       
Also, regarding claim 1, the topping material (thermoplastic elastomer in view of Mito) in adjacent windings of Taniguchi are integrally joined or in direct contact with one another (unclear how the term “welding” defines over the structure of Taniguchi in view of Mito in that adjacent windings in Taniguchi are integrally with one another after vulcanization (heat exposure)).
	Lastly, with respect to claim 1, there is a substantial overlap in materials between the teachings of Mito (Paragraph 13 of machine translation) and Applicant’s disclosure (Paragraphs 16 and 17).  As such, one having ordinary skill in the art at the time of the invention would have 
Regarding claim 4, Mito teaches the inclusion of a thermoplastic elastomer sheet layer 14 on at least one side of the belt layer (Paragraph 21).
	As to claim 5, Figure 1 of Taniguchi teaches the claimed arrangement.
5.	Claims 2, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi and Mito as applied in claim 1 above and further in view of Nobuchika (JP 2011-156793, of record).
As detailed above, Taniguchi in view of Mito is directed to a tire construction comprising a belt layer formed with cords embedded in a thermoplastic elastomer.  In such an instance, though, the references fail to teach a tape (combination of resin and cord) in which an inner peripheral surface and an outer peripheral surface are offset in a belt width direction.
Nobuchika, on the other hand, is similarly directed to a tire construction formed with a belt layer and/or a belt cover layer (Paragraph 3) and teaches the use of rubber tapes having varied dimensions on inner and outer peripheral surfaces.  Nobuchika states that such an arrangement, among other things, provides improved torsional rigidity and productivity (Paragraph 8).  Figure 7 of Nobuchika, for example, is seen to specifically teach an arrangement in which an inner peripheral surface and an outer peripheral surface are offset in a belt width direction.  One of ordinary skill in the art at the time of the invention would have found it .
6.	Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (JP 2007-326498, of record) and further in view of Mito.  
	As best depicted in Figure 1, Ueda is directed to a tire construction comprising a tread 4, a pair of bead portions 8, a pair of sidewall portions 6, a carcass 28, and a single belt layer 30 (includes center portion 32 and a pair of side portions 34).  In such an instance, the single belt layer is formed with cords spirally wound at an angle equal to or smaller than 5 degrees with respect to the tire circumferential direction (Paragraph 25).  Ueda also refers to a topping rubber 50 (Paragraph 25).  In such an instance, however, Ueda is silent with respect to the use of a resin layer to form said topping layer, as opposed to a rubber layer.   
Mito, on the other hand, is similarly directed to a tire construction and teaches the use of a thermoplastic elastomer (claimed resin), as opposed to a pure rubber, in a plurality of cord reinforced tire components, including belt layers and belt cover layers.  More particularly, Mito states that the benefits of improved cornering performance and steering stability, for example, can be achieved when using a thermoplastic elastomer (Paragraph 8).  In such an instance, the thermoplastic elastomer has a greater rigidity than pure rubber (see Paragraph 7 of Mito).  One of ordinary skill in the art at the time of the invention would have found it obvious to use a thermoplastic elastomer in the belt layer of Ueda, as taught by Mito, for the benefits detailed above.  It is emphasized that given the disclosed relationship between pure rubber and thermoplastic elastomers, it is believed that the claimed relationship between the 
Lastly, it is unclear how the term “welding” defines over the structure of Ueda in view of Mito in that adjacent windings in Ueda are integral with one another after vulcanization (heat exposure).
Regarding claim 3, layer 38 is cord reinforced and corresponds with the claimed covering layer (layer 38 covers portion 34 of belt layer 30) (Paragraph 23). 
With respect to claim 4, Mito teaches the inclusion of a thermoplastic elastomer sheet layer 14 on at least one side of the belt layer (Paragraph 21).
As to claim 5, Figure 1 of Ueda teaches the claimed arrangement.
7.	Claims 2 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda and Mito as applied in claim 1 above and further in view of Nobuchika.
As detailed above, Ueda in view of Mito is directed to a tire construction comprising a belt layer formed with cords embedded in a thermoplastic elastomer.  In such an instance, though, the references fail to teach a tape (combination of resin and cord) in which an inner peripheral surface and an outer peripheral surface are offset in a belt width direction.
Nobuchika, on the other hand, is similarly directed to a tire construction formed with a belt layer and/or a belt cover layer (Paragraph 3) and teaches the use of rubber tapes having varied dimensions on inner and outer peripheral surfaces.  Nobuchika states that such an arrangement, among other things, provides improved torsional rigidity and productivity (Paragraph 8).  Figure 7 of Nobuchika, for example, is seen to specifically teach an arrangement in which an inner peripheral surface and an outer peripheral surface are offset in a belt width .
Allowable Subject Matter
8.	Claims 6-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.          
 Response to Arguments
9.	Applicant's arguments filed January 11, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that modifying Taniguchi and Ueda to use resin-coated cords, instead of rubber-coated cords, would not be a simple substitution of resin for rubber as it would likely require significant and costly changes in the tire production process and facilities.  It is emphasized that Mito specifically directs one having ordinary skill in the art at the time of the invention to replace rubber topping materials with resin topping materials in order to, among other things, maintain physical properties while optimizing tire weight.  The fact that Applicant alleges processing differences fails to render the claims non-obvious.  There is nothing in Taniguchi and Ueda that teaches away from replacing the topping materials as taught by Mito.  
	Applicant further states that Taniguchi explicitly favors its manufacturing method and asserts its technical superiority as part of the invention.  It is noted that an inventive method of Taniguchi corresponds with a specific relationship between DA, DB, and DC, namely that DA is greater than DC and a sum of DA and DB is greater than DC.  These relationships can be 
 	Applicant further contends that (a) Mito discloses a car tire with a resin belt but the belt is multi-layered and (b) Nobuchika discloses a car tire with a rubber belt, which also has multiple belt layers.  Mito broadly teaches the replacement of rubber with resin in any cord reinforced tire component independent of the specific type of tire.  This is particularly evident since the benefits of high mechanical properties and optimized tire weight are highly desirable in all tire constructions.  Again, there is absolutely nothing in Mito that suggests the exclusive use of resin materials in four-wheeled vehicles, as opposed to two-wheeled vehicles.      
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



Justin Fischer 
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        January 18, 2022